Case: 20-50779     Document: 00515905910         Page: 1     Date Filed: 06/18/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                No. 20-50779                                  Fifth Circuit


                            consolidated with                               FILED
                                No. 20-50781                            June 18, 2021
                              Summary Calendar                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rafael Lopez-Jimenez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                               No. 4:20-CR-234-1
                               No. 4:18-CR-647-1


   Before King, Smith, and Haynes, Circuit Judges.
   Per Curiam:*
          Rafael Lopez-Jimenez appeals the within-guidelines sentence and
   supervised release imposed following his guilty-plea conviction of illegal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50779      Document: 00515905910            Page: 2    Date Filed: 06/18/2021




                                     No. 20-50779
                                      No. 20-50781
   reentry after removal. He also appeals the concomitant revocation of his
   supervised release related to his illegal-reentry conviction.
          Lopez-Jimenez contends that 8 U.S.C. § 1326(b)(1) is unconstitu-
   tional because it increases the statutory maximum sentence based on the fact
   of a prior felony conviction neither alleged in the indictment nor found by a
   jury beyond a reasonable doubt. He concedes that the issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to pre-
   serve the issue for further review. The government has filed an unopposed
   motion for summary affirmance, agreeing that the issue is foreclosed and, in
   the alternative, a motion for an extension of time to file its brief.
          As the government maintains, and Lopez-Jimenez concedes, the sole
   issue on appeal is foreclosed by Almendarez-Torres. See United States v. Wal-
   lace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625−26 (5th Cir. 2007). Because the issue is foreclosed, sum-
   mary affirmance is appropriate.        See Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969).
          Although the appeals of Lopez-Jimenez’s illegal-reentry conviction
   and supervised-release revocation were consolidated, he does not address the
   revocation in his appellate brief. Consequently, he has abandoned any chal-
   lenge to the revocation or revocation sentence. See Yohey v. Collins, 985 F.2d
   222, 224−25 (5th Cir. 1993).
          Accordingly, the motion for summary affirmance is GRANTED, and
   the judgments are AFFIRMED. The government’s motion for an exten-
   sion is DENIED.




                                           2